DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group III, Claims 4-5 in the reply filed on 7/2/2021 is acknowledged. Claims 1-3 and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Analysis
3.	Summary of Claim 4:
A method for releasing a fragrance alcohol, a phenol or a phenol derivative, 

comprising reacting the fragrance precursor according to claim 1 with a microorganism.

 

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, et al. (US Patent 6,207,857 B1) as listed on the IDS dated 3/24/2020 as evidenced by Shigeki et al. (JP 2008-280314 A) and Shigero, et al.  (JP 2007-290983 A) as listed on the IDS dated 3/24/2020.
	Regarding claims 4-5, Anderson et al. teach precursor compounds of the formula I:


    PNG
    media_image1.png
    85
    155
    media_image1.png
    Greyscale

wherein the precursor compounds are for organoleptic and antimicrobial compounds generated in the presence of skin bacteria (Abstract), wherein R1 represents the residue of the enol form of an aldehyde or ketone, X is a saturated bivalent hydrocarbon residue with a straight chain with 1 or 2 carbon atoms or a phenyl ring, R2 is a saturated or unsaturated, substituted or unsubstituted carbocyclic or heterocyclic residue or --COOY, wherein Y is a metal atom or R3, and R3 is the residue of an alcohol or phenol or has the same definition as R1 and is the same or different as R1, n is 0 or 1, wherein if R1 is a 3-phenyl propanal derivative optionally substituted by a methyl group in position 2, the phenyl ring has at least one substituent, and if R1 is a 2-phenyl ethanal derivative, the phenyl ring has at least one substituent (claim 1), wherein in a preferred embodiment the compound phenyl acetic acid 2-methyl-undec-1 enyl ester corresponds to the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Thereby reading on the fragrance precursor as required by the instant formula (I) of claim 1. Anderson et al. teach the method of releasing aldehydes, ketones, lactones and/or alcohols having organoleptic and/or antimicrobial activity upon cleavage when reacted with skin bacteria (col. 3 lines 45-55). 
	Anderson et al. do not particularly teach the fragrance precursor are reacted with a microorganism and Anderson et al. are further silent on the microorganisms as required by instant claim 5. 
	However, Anderson et al. teach the fragrance precursor is reacted with skin bacteria (Abstract, col. 3 line 47). 
Shigero, et al. teach skin resident bacteria is known as corynebacterium xerosis [0023].	
Shigeki et al. teach other resident bacteria of the skin such as staphylococcus epidermidis, propionbacterium acnes, among others [0005].
 As such, the “skin bacteria” as taught by Anderson et al. reads on the microorganisms as required by the instant claim as evidenced by Shigero et al. and Shigeki, et al.   


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763